IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________   United States Court of Appeals
                                                        Fifth Circuit
                            No. 04-50940
                       _____________________         F I L E D
                                                      April 26, 2005
UNITED STATES OF AMERICA
                                                 Charles R. Fulbruge III
                                                         Clerk
                Plaintiff - Appellee
                 v.
ANTONIO MARTINEZ-JIMENEZ
                Defendant - Appellant

                      ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (04-CR-310)
                      ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:


     IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is granted.



     IT IS FURTHER ORDERED that Appellee’s unopposed motion


to remand case to the US District Court for the Western District


of Texas, El Paso Division for resentencing is granted.


_________________
     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     IT IS FURTHER ORDERED that Appellee’s unopposed alternative


motion to extend time to file appellee's brief until 14 days from


the Court's denial of appellee's motion to vacate and remand


is denied as moot.